Citation Nr: 1316015	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 17, 2008, for the resumption of payment of nonservice-connected disability pension benefits.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The Veteran served on active duty from March 1992 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that reinstated payments for the Veteran's nonservice-connected disability pension benefit.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran received notice in December 2007 that his nonservice-connected disability pension benefits would be terminated based on an outstanding warrant that made him a fugitive felon.  The Veteran did not respond to the notice and the RO took action to terminate the benefits in August 2008 with notice provided to the Veteran.  The effective date of termination was December 1, 2003.  The Veteran provided evidence of the clearing of the warrant in December 2008.  His benefits were reinstated as of December 17, 2008.  

The Veteran perfected his appeal of the date for reinstatement of his benefits in February 2010.  He asserted that the warrant was issued in error and that his payments should not have been stopped and they should be resumed from the initial date they were stopped.  The Veteran's substantive appeal was included in his electronic records in Virtual VA.

When the case was received at the Board in May 2013 it was noted that he had requested that he be afforded a Travel Board hearing in his case.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


